DETAILED ACTION
1.          Claims 1-28 have been examined and are pending.

Terminal Disclaimer
2.          The terminal disclaimer filed on 2/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,652,914 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3.          Applicant's arguments filed 2/05/2021 have been fully considered but they are not persuasive. Examiner addresses the Applicant’s contentions and concerns below in the following rebuttals.
     a) Applicant contends “Park in view of Harada fails to disclose or suggest ‘scrambling CSI-RSs in first and second DRS subframes of the multi-subframe DRS in accordance with a CSI-RS scrambling rule that determines how the second DRS subframe is to be scrambled based on whether the first DRS subframe is included among the first block of subframes or the second block of subframes’ as recited in independent claim 1 (emphasis, Applicant; see Remarks, pages 12-13). Examiner respectfully disagrees. Applicant employs an “implementation” of Harada’s CSI-RS scrambling rule as a set of tables with subframe #0 through subframe #5 with CSI-RS types RRM and CSI. However, this appears to be a speculative example and does not appear in the description as published by Harada. Regardless, the example tables are how the second DRS subframe is to be scrambled based on whether the first DRS subframe is included among the first block of subframes or the second block of subframes” without expressly reciting how this recitation is applied, the cited portions of Harada are sufficient to read on the limitation.
     Examiner respectfully maintains the rejections.

Claim Rejections - 35 USC § 103
4.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.         Claims 1-4, 7, 9-12, 15, and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0220459 A1 to Park et al. (hereinafter “Park”) in view of United States Patent Application Publication 2018/0376343 to Harada et al. (hereinafter “Harada”).
            Regarding Claim 1, Park discloses a method of configuring channel state information reference signals (CSI-RSs) on a shared communication medium (Park: [0032] – method and apparatus for transmitting cellular signals in a shared band. See also [0056] – UE measures reference signals CSI-RS, DRS, and/or DMRS.), comprising:
     executing a Clear Channel Assessment (CCA) protocol to determine whether to begin transmission within a Discovery Reference Signaling (DRS) Measurement Timing Configuration (DMTC) window of a Radio Frame (Park: [0091-0097] – Listen Before Talk (LBT) is a CCA procedure determined by a transmitter, and may send DRS as per a UE’s DMTC.) that includes a first block of subframes and a second block of subframes (Park: [0068-0069] and [0097] – DRS may be transmitted over continuous subframes.);
     transmitting, based on the executing, a multi-subframe DRS within the DMTC window (Park: [0068-0069] and [0097] – DRS may be transmitted over continuous subframes during a UE’s DMTC.), the multi-subframe DRS including a plurality of DRS subframes that each include a plurality of symbols (Park: [0089] – DRS subframes comprise a plurality of OFDM symbols.).
            Although Park discloses transmitting DRS in different subframes, and scrambling a CSI-RS (Park: [0073-0089]), Park is not explicit with respect to     scrambling CSI-RSs in first and second DRS subframes of the multi-subframe DRS in accordance with a CSI-RS scrambling rule that determines how the second DRS subframe is to be scrambled based on whether the first DRS subframe is included among the first block of subframes or the second block of subframes.
            However, this concept cannot be considered new or novel in the presence of Harada. Harada is of similar endeavor to the instant claims and Park, particular to issues concerning CSI measurement reporting (Harada: [0009-0010]). Harada further discloses scrambling CSI-RSs in first and second DRS subframes of a multi-subframe DRS in accordance with a CSI-RS scrambling rule that determines how the second DRS subframe is to be scrambled based on whether the first DRS subframe is included among the first block of subframes or the second block of subframes (Harada: [0045-0046] and [0066] – corresponds to scrambling per DRS: “the scrambling sequence of the CSI-RS for RRM measurement, making up the DRS, is also generated based on subframe index #0 or #5, and does not follow the actual subframe index.  Meanwhile, the scrambling sequence of the CSI-RS for CSI measurement, included in this DRS transmission subframe, follows the actual subframe index.” See also [0114-0115] for rule-based scrambling.).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Park in view of Harada to perform proper CSI-RS measurements for the purpose of “improve[ing] the characteristics of communication in cells where listening is executed prior to transmission (for example, unlicensed band cells)” (Harada: [0009-0010]).
            Regarding Claim 2, the combination of Park and Harada discloses the method of claim 1, wherein Harada further discloses the first DRS subframe is included among the first block of subframes, and 
     wherein, based on the CSI-RS scrambling rule, the scrambling scrambles the second DRS subframe in accordance with scrambling that is defined for an initial block of the first block of subframes (Harada: [0045-0046] and [0066] – corresponds to scrambling per DRS: “the scrambling sequence of the CSI-RS for RRM measurement, making up the DRS, is also generated based on subframe index #0 or #5, and does not follow the actual subframe index.  Meanwhile, the scrambling sequence of the CSI-RS for CSI measurement, included in this DRS transmission subframe, follows the actual subframe index.” See also [0114-0115] for rule-based scrambling. The limitation is interpreted to correspond to scrambling as per a rule that is based on the DRS and the subframe to which the DRS is located.).
             It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Park in view of Harada to perform proper CSI-RS measurements for the purpose of “improve[ing] the characteristics of communication in cells where listening is executed prior to transmission (for example, unlicensed band cells)” (Harada: [0009-0010]).
            Regarding Claim 3, the combination of Park and Harada discloses the method of claim 1, wherein Harada further discloses the first DRS subframe is included among the second block of subframes, and 
     wherein, based on the CSI-RS scrambling rule, the scrambling scrambles the second DRS subframe in accordance with scrambling that is defined for an initial block of the second block of subframes (Harada: [0045-0046] and [0066] – corresponds to scrambling per DRS: “the scrambling sequence of the CSI-RS for RRM measurement, making up the DRS, is also generated based on subframe index #0 or #5, and does not follow the actual subframe index.  Meanwhile, the scrambling sequence of the CSI-RS for CSI measurement, included in this DRS transmission subframe, follows the actual subframe index.” See also [0114-0115] for rule-based scrambling. The limitation is interpreted to correspond to scrambling as per a rule that is based on the DRS and the subframe to which the DRS is located.).
             It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Park in view of Harada to perform proper CSI-improve[ing] the characteristics of communication in cells where listening is executed prior to transmission (for example, unlicensed band cells)” (Harada: [0009-0010]).
            Regarding Claim 4, the combination of Park and Harada discloses the method of claim 1, wherein Harada further discloses the CSI-RS scrambling rule is a fixed CSI-RS scrambling rule that uses the same scrambling for both the first and second DRS subframes (Harada: [0045-0046] and [0066] – corresponds to scrambling per DRS: “the scrambling sequence of the CSI-RS for RRM measurement, making up the DRS, is also generated based on subframe index #0 or #5, and does not follow the actual subframe index.  Meanwhile, the scrambling sequence of the CSI-RS for CSI measurement, included in this DRS transmission subframe, follows the actual subframe index.” See also [0114-0115] for rule-based scrambling.).
           It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Park in view of Harada to perform proper CSI-RS measurements for the purpose of “improve[ing] the characteristics of communication in cells where listening is executed prior to transmission (for example, unlicensed band cells)” (Harada: [0009-0010]).
            Regarding Claim 7, the combination of Park and Harada discloses the method of claim 1, wherein Harada further discloses the CCA protocol is Listen Before Talk (LBT) Category 4 (Harada: [0036-0037] and [0137-0138] – corresponds to LBT with random back off with configurable contention window sizes recommended for PDSCH transmission.).

            Claims 17-18, directed to an apparatus embodiment of claims 1 and 4 including means-plus-function language (an access point), recite similar features as claims 1 and 4 and are rejected upon the same grounds as claims 1 and 4. Please see above rejections of claims 1 and 4. Examiner notes Park further discloses means for executing (Park: [0239-0240], [0044], [0056], [0063], [0021], [0029], Figure 14, and applied citings from claims 1-3) and means for transmitting (Park: [0239-0240], [0033], [0056], [0058], [0068-0069], [0097], and applied citings from claims 1-3). Harada further discloses means for scrambling (Harada: [0250-0261] and applied citings from claims 1-3).
            Claims 21-22, directed to an apparatus embodiment of claims 1 and 4 (an access point), recite similar features as claims 1 and 4 and are rejected upon the same grounds as claims 1 and 4. Please see above rejections of claims 1 and 4. Examiner further notes Park discloses the features of the access point to include a memory (Park: [0239]), a transceiver (Park: [0044] – suggested as a base station having at least a transmitter. See also [0037] – base station receives measurement information, suggesting also a receiver.), and a processor (Park: [0239]).
            Claims 25-26, directed to an article of manufacture embodiment of claims 1 and 4 (non-transitory computer-readable medium), recite similar features as claims 1 and 4 and are rejected upon the same grounds as claims 1 and 4. Please see above rejections of claims 1 and 4. Park further discloses the medium in at least [0240].

            Regarding Claim 9, Park discloses a method of obtaining channel state information reference signals (CSI-RSs) on a shared communication medium (Park: [0032] – method and apparatus for transmitting cellular signals in a shared band. See also [0056] – UE measures reference signals CSI-RS, DRS, and/or DMRS.), comprising:
     monitoring a Discovery Reference Signaling (DRS) Measurement Timing Configuration (DMTC) window of a Radio Frame (Park: [0091-0097] – Listen Before Talk (LBT) is a CCA procedure determined by a transmitter, and may send DRS to a UE (received by a UE) as per a UE’s DMTC.) that includes a first block of subframes and a second block of subframes (Park: [0068-0069] and [0097] – DRS may be transmitted over continuous subframes.);
     receiving, based on the monitoring, a multi-subframe DRS within the DMTC window (Park: [0068-0069] and [0097] – DRS may be transmitted over continuous subframes during a UE’s DMTC to be received at said UE.), the multi-subframe DRS including a plurality of DRS subframes that each include a plurality of symbols (Park: [0089] – DRS subframes comprise a plurality of OFDM symbols.).
            Although Park discloses transmitting DRS in different subframes, and scrambling a CSI-RS (Park: [0073-0089]), Park is not explicit with respect to     descrambling CSI-RSs in first and second DRS subframes of a multi-subframe DRS in accordance with a CSI-RS scrambling rule that determines how the second DRS 
            However, this concept cannot be considered new or novel in the presence of Harada. Harada is of similar endeavor to the instant claims and Park, particular to issues concerning CSI measurement reporting (Harada: [0009-0010]). Harada further discloses descrambling CSI-RSs in first and second DRS subframes of a multi-subframe DRS in accordance with a CSI-RS scrambling rule that determines how the second DRS subframe is to be scrambled based on whether the first DRS subframe is included among the first block of subframes or the second block of subframes (Harada: [0045-0046] and [0066] – corresponds to scrambling per DRS: “the scrambling sequence of the CSI-RS for RRM measurement, making up the DRS, is also generated based on subframe index #0 or #5, and does not follow the actual subframe index.  Meanwhile, the scrambling sequence of the CSI-RS for CSI measurement, included in this DRS transmission subframe, follows the actual subframe index.” See also [0114-0115] for rule-based scrambling. In [0119-0122], Harada describes how the UE reports measurements according to the received CSI-RS, suggesting the UE’s capability to “descramble”.).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Park in view of Harada to perform proper CSI-RS measurements for the purpose of “improve[ing] the characteristics of communication in cells where listening is executed prior to transmission (for example, unlicensed band cells)” (Harada: [0009-0010]).
Claims 10-12 and 15, dependent upon claim 9, recite similar features as claims 2-4 and 7, and are therefore rejected upon the same grounds as claims 2-4 and 7. Please see above rejections of claims 2-4 and 7.
            Claims 19-20, directed to an apparatus embodiment of claims 9 and 12 (as corresponding claim 4) including means-plus-function language (a user equipment), recite similar features as claims 9 and 12 (as corresponding claim 4) and are rejected upon the same grounds as claims 9 and 12 (as corresponding claim 4). Please see above rejections of claims 9 and 12 (as corresponding claim 4). Examiner notes Park further discloses means for monitoring (Park: [0239-0240], [0044], [0056], [0063], [0028], Figure 13, and applied citings from claims 12-14) and means for receiving (Park: [0239-0240], [0033], [0056], [0057], [0068-0069], [0089], and applied citings from claims 12-14). Harada further discloses means for descrambling (Harada: [0250-0261] and applied citings from claims 12-14.).
            Claims 23-24, directed to an apparatus embodiment of claims 9 and 12 (as corresponding claim 4; a user equipment), recite similar features as claims 9 and 12 (as corresponding claim 4) and are rejected upon the same grounds as claims 9 and 12 (as corresponding claim 4). Please see above rejections of claims 9 and 12 (as corresponding claim 4). Examiner further notes Park discloses the features of the UE to include a memory (Park: [0239]), a transceiver (Park: Figure 13, transceiver 1320) and a processor (Park: Figure 13, controller 1310).
            Claims 27-28, directed to an article of manufacture embodiment of claims 9 and 12 (as corresponding claim 4; non-transitory computer-readable medium), recite similar features as claims 9 and 12 (as corresponding claim 4) and are rejected upon the same grounds as claims 9 and 12 (as corresponding claim 4). Please see above rejections of claims 9 and 12 (as corresponding claim 4). Park further discloses the medium in at least [0240].

6.         Claims 8 and 16 are rejected as being unpatentable over the combination of Park and Harada, and further in view of United States Patent Application Publication 2017/0223558 A1 to Deng et al. (hereinafter “Deng”).
            Regarding Claims 8 and 16, the combination of Park and Harada discloses the method of claims 1 and 9, respectively, but fails to disclose the multi-subframe DRS comprises three or more DRS subframes.
            However, Deng discloses the multi-subframe DRS comprises three or more DRS subframes (Deng: [0060] – DRS may be included in at least three out of four sub-frames.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the Patent in view of Deng to include the DRS in at least three sub-frames for the reasons of enabling more accurate measurements in an off state (Deng: [0005-0007]).

Allowable Subject Matter
7.         Claims 5, 6, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

9.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 30, 2021